
	

113 SRES 428 ATS: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2014, which include bringing attention to the health disparities faced by minority populations of the United States, such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanic Americans, and Native Hawaiians or other Pacific Islanders. 
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 428
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Cardin (for himself, Mr. Schatz, and Mr. Menendez) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Promoting minority health awareness and supporting the goals and ideals of National Minority Health
			 Month in April 2014, which include bringing attention to the health
			 disparities faced by minority populations of the United States, such as
			 American Indians, Alaska Natives, Asian Americans, African Americans,
			 Hispanic Americans, and Native Hawaiians or other Pacific Islanders. 
	
	
		Whereas through the National Stakeholder Strategy for Achieving Health Equity and the HHS Action Plan to Reduce Racial and Ethnic Health Disparities, the Department of Health and Human Services has set goals and strategies to advance the safety,
			 health, and well-being of people of the United States;Whereas a study by the Joint Center for Political and Economic Studies, entitled The Economic Burden of Health Inequalities in the United States, concludes that, between 2003 and 2006, the combined cost of “health inequalities and premature
			 death in the United States” was  $1,240,000,000,000;Whereas the Department of Health and Human Services has identified 6 main categories in which
			 racial and ethnic minorities experience the most disparate access to
			 health care and health outcomes, including infant mortality, cancer
			 screening and management, cardiovascular disease, diabetes, HIV/AIDS, and
			 immunizations;Whereas African-American women are more than twice as likely to die of cervical cancer than White
			 women and are more likely to die of breast cancer than women of any other
			 racial or ethnic group;Whereas the death rate from stroke is 50 percent higher among African Americans than among Whites;Whereas Native Hawaiians living in Hawaii are 5.7 times more likely to die of diabetes than
			 non-Hispanic Whites living in Hawaii;Whereas in 2011, Asian Americans were 2.9 times more likely than Whites to contract Hepatitis A;Whereas among all ethnic groups in 2011, Asian Americans and Pacific Islanders had the highest
			 incidence of Hepatitis A;Whereas Asian-American women are 1.5 times more likely than non-Hispanic Whites to die from viral
			 hepatitis;Whereas Asian Americans are 5.5 times more likely than Whites to develop chronic Hepatitis B;Whereas in 2011, 82 percent of children born infected with HIV belonged to minority groups;Whereas the Department of Health and Human Services has identified diseases of the heart, malignant
			 neoplasm, unintentional injuries, and diabetes as some of the leading
			 causes of death among American Indians and Alaska Natives;Whereas American Indians and Alaska Natives die from diabetes, alcoholism, unintentional injuries,
			 homicide, and suicide at higher rates than other people in the United
			 States;Whereas American Indians and Alaska Natives have a life expectancy that is 4.2 years shorter than
			 the life expectancy of the overall population of the United States;Whereas marked differences in the social determinants of health, described by the World Health
			 Organization as “the high burden of illness responsible for appalling
			 premature loss of life [that] arises in large part because of the
			 conditions in which people are born, grow, live, work, and age”, lead to
			 poor health outcomes and declines in longevity; andWhereas community-based health care initiatives, such as prevention-focused programs, present a
			 unique opportunity to use innovative approaches to improve health care
			 practices across the United States and sharply reduce disparities among
			 racial and ethnic minority populations: Now, therefore, be it
		
	
		That the Senate supports the goals and ideals of National Minority Health Month in April 2014,
			 which include bringing attention to the severe health disparities faced by
			 minority populations in the United States, such as American Indians,
			 Alaska Natives, Asian Americans,  African Americans,  Hispanic Americans,
			 and Native Hawaiians or other Pacific Islanders.
		
